Form 10-Q
Second Quarter 2003 [form10q-2qtr2003.htm]

Exhibit (10)(b)


AMENDMENTS TO THE CTS CORPORATION SALARIED EMPLOYEES' PENSION PLAN NOW KNOWN AS
THE
CTS CORPORATION PENSION PLAN

Effective December 31, 2002, Section 1.1 of the Plan is amended in its entirety
as follows:

  “1.1         Establishment of the Plan.


  A.           On August 13, 1957, CTS Corporation established a pension plan,
which as amended from time to time, was known as the “CTS Corporation Salaried
Employees’ Pension Plan” (hereinafter referred to as the “Plan”).


  B.          The Company also maintained the CTS Corporation Retirement Plan as
adopted by the Resistor Network Division (the “Resistor Network Division Plan”)
and the CTS Corporation Retirement Plan, as adopted by the Asheville Division,
Electromechanical Group (the “Asheville Division Plan”). The Resistor Network
Division Plan and the Asheville Division Plan were merged into the Plan as of
December 31, 2002. The assets and liabilities of the Resistor Network Division
Plan and the Asheville Division Plan were transferred to and became part of this
Plan at such time. The post-merger surviving plan was renamed the CTS
Corporation Pension Plan (the “Plan,” effective December 31, 2002), and applies
to certain salaried and hourly employees who satisfy the requirements for
participation.


  Effective as of the December 31, 2002 merger, the Plan document contains new
Appendix C, which is the prior Resistor Network Division Plan document and
represents a complete set of provisions applicable to employees and participants
to which Appendix C applies. Also effective as of the December 31, 2002 merger,
the Plan document contains a new Appendix D, which is the prior Asheville
Division Plan document and represents a complete set of provisions applicable to
employees and participants to which Appendix D applies.


  Notwithstanding the foregoing, effective as of the December 31, 2002 merger,
the Plan contained in this document and Appendix C and Appendix D is intended to
be a “single plan” as such term is defined IRS regulation
section 1.414(l)-1(b)(1). All of the assets of the Plan shall be available to
provide benefits under the Plan. In the discretion of the Administrator,
separate accounting may be maintained for various divisions of the Company
participating in the Plan for purposes of cost allocation, but separate
accounting shall not be maintained for purposes of providing benefits under the
Plan.”


Effective December 31, 2002, Section 1.4 is added to the Plan as follows:

  “1.4        Appendices to the Plan.


  A.          Effective December 31, 2002, the Plan document shall contain
Appendix C which shall consist of the prior plan document for the Resistor
Network Division Plan (as amended and restated effective December 8, 1994 and
most recently dated June 12, 2002). Appendix C shall represent a complete set of
provisions for employees and participants to which the Appendix applies.


  B.          Effective December 31, 2002, the Plan document shall contain
Appendix D which shall consist of the prior plan document for the Asheville
Division Plan (as amended and restated effective December 8, 1994 and most
recently dated June 12, 2002). Appendix D shall represent a complete set of
provisions for employees and participants to which the Appendix applies.”


Effective July 1, 2002, Section 6.14 of the Plan is hereby deleted in its
entirety and the following is substituted in lieu thereof: